On July 24, 1901, a resolution was duly adopted by the board of public improvements of the city of New York requesting the corporation counsel to take the *Page 257 
necessary proceedings to acquire title to the lands required for the purpose of opening and extending Briggs avenue in the borough of The Bronx, city of New York. At that time Briggs avenue was opened from Maple avenue to White Plains road and one Edwards was the owner of certain real property situated between said Maple avenue and White Plains road on the northerly side of said Briggs avenue as then opened. The proposed opening and extension of Briggs avenue would take from the lands so owned by Edwards a strip about eighteen feet in width along and adjoining said avenue. This proceeding was commenced and on the 9th day of December, 1901, commissioners were duly appointed by an order which was thereafter and on January 17, 1902, duly filed. The commissioners duly filed their oaths and organized as a board of commissioners, and on January 28, 1902, inspected the lands sought to be condemned. They thereafter published a notice to property owners to file their claims as required by statute. They met thereafter from time to time until July 3, 1902, when the damage maps were delivered to the commissioners, and on September 17, 1902, they commenced taking testimony relating to the damages of the several persons whose real property was proposed to be taken by the proceeding, and on May 18, 1904, signed their preliminary abstract of estimate and assessment, and caused the necessary advertisement to be published.
On June 26, 1902, said Edwards sold his said real property to the appellant. The appellant had prior thereto, and on or about June 1, 1902, acquired by purchase at auction a building which had been taken by the city and compensated for in another street opening proceeding, and then located on the White Plains road, a short distance from the real property purchased of Edwards. The land so purchased of Edwards was of more than sufficient depth on which to place the building so acquired by the appellant without its extending southerly of the proposed line of Briggs avenue. The appellant, however, removed the old building to the lands purchased of Edwards and placed the front thereof on or near the old line *Page 258 
of said Briggs avenue and about eighteen feet southerly from the proposed line of Briggs avenue. He commenced placing such building thereon about December 22, 1902, and finished the work of placing the same upon said lands May 20, 1903. Thereafter and on March 10, 1904, he reconveyed to his grantor, Edwards, the northerly or rear part of the real property, which had been purchased from him as stated on June 26, 1902. The effect of reconveying such rear part of said real property was to prevent moving said building back to the proposed line of Briggs avenue without to some extent interfering with an extension erected by him in connection with said building on the rear thereof. By the preliminary report of said commissioners no award was made to the appellant for that part of the building covering the lands taken from him in this proceeding. The report was thereafter confirmed by the Supreme Court. An appeal was taken from the order of confirmation by the appellant which resulted in a reversal of the order. (Matter of City of New York [Briggs Avenue], 118 App. Div. 224. ) The commissioners thereafter took further testimony and made a supplemental and amended report by which they awarded to the appellant $4,765. They expressly stated in their award that "$3,500 of the above award is for the building. This amount represents what, in our judgment, it would cost the owner to move the building off the strip of land taken in this proceeding together with all other expenses incidental to the moving." The supplementary and amended report was thereafter confirmed. An appeal was taken from the order confirming such report to the Appellate Division where the order was unanimously affirmed. From such order of affirmance an appeal is taken to this court.
Some period of time necessarily elapses between the commencement of a proceeding to take property by the right of eminent domain and the order confirming the report of the commissioners appointed therein. There is always some uncertainty about the length of such intervening time and also as to the final outcome of the proceeding. The ordinary use of property sought to be condemned is not prevented by the *Page 259 
commencement of such a proceeding. This court has held that to prohibit the allowance to the owner of land taken for a street, of any amount for a building erected or placed thereon after the filing of a map of the street as prescribed by a municipal charter, imposes a restriction upon the use of land which amounts to an incumbrance and so is unconstitutional. (Forster v.Scott, 136 N.Y. 577.) When the property is taken the compensation should be just to the owner, but it should also be just to the public. Good faith should be exercised by all parties affected by the enforced intervening time during the pendency of the proceeding. (Lewis on Eminent Domain, sec. 663; Matter ofOpening of Rogers Avenue, 29 Abb. [N.C.] 361; Sherwood v. St.Paul  Chicago R. Co., 21 Minn. 122.) Some owners of real property in our large cities where street opening and other condemnation proceedings are of frequent occurrence, in undue reliance upon assumed constitutional rights, have so planned by the frequent moving of buildings upon lands successively sought to be condemned that they have enhanced and doubled up the aggregate damages to be paid by the municipality until it constitutes an evil which deserves condemnation. The legislature has repeatedly attempted to make it impossible to use one building as a means of improving successive pieces of property, thus enhancing the damages. The business referred to has become popularly known as "house planting." The conceded facts in this case justify the statement of the respondent that the appellant has acted in bad faith in connection with placing the building on the land sought to be condemned. The building so placed upon such land had been severed from the soil where it was originally erected. It had by such severance become personal property. Where a building which has thus become personal property is moved by the owner of lands sought to be condemned, and placed upon such lands in bad faith and not in the natural, ordinary and legitimate use of such real property, it should for the purposes of the proceeding retain its character as personal property. The municipality in this case does not seek to condemn the building *Page 260 
except as it is a part of the real property necessary to be taken by it. As personal property the owner can remove it from the premises. Just compensation to the owner of the lands taken does not require that such building so moved upon such lands shall be used to enhance the damages to be paid to him. Such a building soplanted should be treated as personal property and the damages awarded accordingly. The appellant should not complain of the award made to him by the commissioners.
The order should be affirmed, with costs.
CULLEN, Ch. J., EDWARD T. BARTLETT, HAIGHT, VANN, WILLARD BARTLETT and HISCOCK, JJ., concur.
Order affirmed.